   Case 3:20-cv-00302-MHL Document 5 Filed 04/24/20 Page 1 of 3 PageID# 35



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA




AARON FARROW,                                 )
                                              )
               v.                             )       Civil No. 20-329
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                       Defendant              )
                                              )

                                            OPINION

       This case was referred to a United States magistrate judge for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Rules of Court

72.C and 72.D. The case is related to Criminal No. 10-224.

       Counsel for Aaron Farrow filed a habeas corpus petition pursuant to 28 U.S.C. § 2241,

contending that the Bureau of Prisons did not accurately calculate the credit he received for time

in custody. On April 8, 2020, the magistrate judge filed a Report and Recommendation (“R&R”)

recommending that this habeas action be transferred forthwith to the United States District Court

for the Eastern District of Virginia, because he is serving his prison sentence at FCI Petersburg

Low, which is located within the territorial boundaries of that court. (ECF No. 4).

       The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §

636(b)(1)(B) and (C), and Local Rule of Court 72.D.2, objections to the R&R must be filed by

April 22, 2020, and that failure to file timely objections would constitute a waiver of appellate

rights. No timely objections were filed.

       Even if no objections are filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”


                                                  1
   Case 3:20-cv-00302-MHL Document 5 Filed 04/24/20 Page 2 of 3 PageID# 36



Fed. R. Civ. P. 72(b), advisory committee notes; see also McClain v. Pennsylvania Department

of Corrections, No. 1:19-CV-1951, 2020 WL 1690081, at *1 (M.D. Pa. Apr. 7, 2020); Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that

judges should review dispositive legal issues raised by the R&R for clear error).

       Following an independent review of the record, the court is satisfied that the R&R

contains no clear error and will therefore accept the recommendation of the magistrate judge and

adopt the R&R as the opinion of the court. Civil Action No. 20-329 will be transferred forthwith

to the United States District Court for the Eastern District of Virginia.



       An appropriate Order will be entered.



                                                      BY THE COURT:

       Dated: April 24, 2020                                 /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      Senior United States District Court Judge




                                                  2
   Case 3:20-cv-00302-MHL Document 5 Filed 04/24/20 Page 3 of 3 PageID# 37



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA




AARON FARROW,                               )
                                            )
               v.                           )       Civil No. 20-329
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                       Defendant            )
                                            )


                                           ORDER


       And now this 24th day of April, 2020, in accordance with the opinion, it is hereby

ORDERED that the magistrate judge’s Report and Recommendation (ECF No. 4), to which no

objections were filed, is adopted as the opinion of this court. It is further ORDERED that Civil

Action No. 20-329 shall be transferred forthwith to the United States District Court for the

Eastern District of Virginia.




                                                    BY THE COURT:

                                                    /s/ Joy Flowers Conti
                                                    Joy Flowers Conti
                                                    Senior United States District Court Judge




                                                3
